                   Case 19-12122-KG            Doc 27       Filed 09/30/19        Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:                                                           Chapter 11

    FOREVER 21, INC., et al.,1                                       Case No. 19-12122 (KG)


                                                                     (Joint Administration Requested)
                               Debtors.


                   NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

             PLEASE TAKE NOTICE that, pursuant to Rules 2002 and 9010 of the Federal Rules

    of Bankruptcy Procedure, the undersigned hereby appears in the above-captioned chapter 11

    proceedings as counsel on behalf of Washington Prime Group Inc. (“WPG”) and requests that

    all notices given or required to be given in these cases, including, but not limited to, all orders

    and notices of any application, motion, petition, pleading, request, complaint or demand,

    whether written or oral, and whether transmitted or conveyed by mail, electronic mail, ECF

    notice, hand delivery, telephone or otherwise, which affect WPG or these chapter 11

    bankruptcy cases to be served upon:

                                        Ronald E. Gold
                                        Ohio Bar No. 0061351
                                        A.J. Webb
                                        Ohio Bar No. 0093655
                                        Frost Brown Todd LLC
                                        3300 Great American Tower
                                        301 East Fourth Street
                                        Cincinnati, OH 45202
                                        513-651-6800 Telephone
                                        513-651-6981 Facsimile
                                        E-mail rgold@fbtlaw.com
                                               awebb@fbtlaw.com


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings, Inc.
(4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail, Inc.
(7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’ service
address is: 3880 N. Mission Road, Los Angeles, California 90031.
              Case 19-12122-KG           Doc 27       Filed 09/30/19     Page 2 of 3



        PLEASE TAKE FURTHER NOTICE that this entry of appearance is not intended as

nor is it a consent to jurisdiction of the Bankruptcy Court over WPG, specifically but not

limited to (i) its right to have final orders in non-core matters entered only after de novo review

by a district judge, (ii) its right to a trial by jury in any proceeding triable herein, or in any case,

controversy or proceeding related hereto, (iii) its right to have the reference withdrawn by the

District Court in any matter subject to mandatory, or discretionary withdrawal, or (iv) any

other rights, claims, actions, defenses, setoffs, or recoupments to which WPG is or may be

entitled to under agreement, in law or equity, all of which rights, claims, actions, defenses,

setoffs and recoupments WPG expressly reserves.


Date:    September 30, 2019                            Respectfully submitted,


                                                       FROST BROWN TODD LLC


                                                 By:    /s/ Ronald E. Gold
                                                        Ronald E. Gold, Esq.
                                                        Ohio Bar No. 0061351
                                                        A.J. Webb, Esq.
                                                        Ohio Bar No. 0093655
                                                        3300 Great American Tower
                                                        301 East Fourth Street
                                                        Cincinnati, Ohio 45202
                                                        513-651-6800 Telephone
                                                        513-651-6981 Facsimile
                                                        E-mail rgold@fbtlaw.com
                                                               awebb@fbtlaw.com


                                                        COUNSEL FOR
                                                        WASHINGTON PRIME GROUP INC.




                                                  2
               Case 19-12122-KG        Doc 27       Filed 09/30/19   Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of September, 2019, a true and correct copy of the

foregoing Notice of Appearance and Request for Notices was sent via ECF Noticing to all

parties receiving ECF Notices in these chapter 11 cases.


                                                     /s/ Ronald E. Gold
                                                     Ronald E. Gold




                                                3
